DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
Regarding claims 1-20.  Applicant in filing the Terminal Disclaimer has overcome the non-statutory double patent rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--- (2020/0092711) Chen et al teaches eUICC sends a request to SM-DP+ to provision the eUICC (0016).
---(10,387,134) Gao at teaches UE scans a two-dimensional code and sends a request to SM-DP to provision the eUICC (see claim 1).
---(2020/0374686) Zhang et al  teaches UE sends an operating system image to the SM-DP+ for provisioning the eUICC (0107).
---(2018/0131699) Part et al teaches receiving a first GSMA confirm order response by the eUICC provisioning application from the SM-DP+ server, where the first GSMA confirm order response indicates a failure of the discovery server (00130, 0135).
---(2020/0120494) Fares et al teaches UE uses a QR code to provision the eSIM (0048).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646